 
EXHIBIT 10.1
MATRITECH, INC.
Restricted Stock Award Agreement


Matritech, Inc. (the “Company”) hereby grants to the undersigned employee
(“Employee”) all right, title and interest in the record and beneficial
ownership of the stated number of shares of the Company’s Common Stock, par
value $0.01, subject to the vesting provisions and other terms and conditions
contained in this Restricted Stock Award Agreement (the “Agreement”) and in the
Company’s 2002 Stock Option and Incentive Plan (the “Plan”) pursuant to which
this award of restricted stock is made. The terms and conditions attached hereto
are also a part hereof.




 Name of Employee:
     
 Date of this restricted stock award:
     
 Number of shares of the Company’s Common Stock subject to this restricted stock
award agreement (“Shares”):
     
 Vesting Start Date: one year anniversary of award
 



 Vesting Schedule:
 One year from Award Date (33 and 1/3% of Shares):
     
 Two years from Award Date (Additional 33 and 1/3% of Shares):
     
 Three years from Award Date (Final 33 and 1/3% of Shares):
     
 All vesting is dependent on the continuation of a Business Relationship with
the Company, as provided herein.



This award of restricted stock satisfies in full all commitments that the
Company has to the Employee with respect to the issuance of stock, stock options
or other equity securities.

--------------------------------------------------------------------------------


 
 
Matritech, Inc.
____________________________________
 
Signature of Employee
By:  ____________________________
____________________________________
Name of Officer:
Street Address
Title:
____________________________________
 
City/State/Zip Code
 




--------------------------------------------------------------------------------


Matritech, Inc.


Restricted Stock Award Agreement -- Incorporated Terms and Conditions


1.    Award Under Plan. This award of restricted stock is made pursuant to and
is governed by the Company’s 2002 Stock Option and Incentive Plan (the “Plan”)
and, unless the context otherwise requires, terms used herein shall have the
same meaning as in the Plan. The Award is also made pursuant to and is subject
to the terms and conditions of the Company’s Amended and Restated Management
Bonus Plan as of December 9, 2005 (the “Management Bonus Plan”).


2.    Payment of Par Value of Shares. The Employee, as a condition to this award
of restricted stock, agrees to pay to the Company in cash, contemporaneously
with the execution of this Agreement, the par value of the Shares of restricted
stock. The Employee further agrees that the Company may, in the absence of
receipt of cash from the Employee equal to the par value of the Shares, withhold
from the Employee’s wages or other remuneration the par value amount. The
Company agrees, in the event of a forfeiture of Shares of restricted stock under
Section 6(a) hereof due to termination of the Employee’s Business Relationship
(as defined below) with the Company, the Company will repay to the Employee an
amount equal to the par value of the forfeited Shares.


3.    Custody of Restricted Stock. Certificates representing the Shares of
restricted stock awarded to the Employee shall bear appropriate legends noting
the restrictions applicable to the Shares. The original certificates shall be
held by the Company until such time as the underlying Shares are no longer
subject to the risk of forfeiture, retention obligation and securities law
restrictions contained in Sections 5, 6 and 8 hereof. The Employee will also
provide the Company with a stock power endorsed in blank. At such time as the
shares are no longer subject to the risk of forfeiture, retention obligation and
securities law restrictions contained in Sections 5, 6 and 8 hereof, the Company
will deliver to the Employee original certificates without restrictive legends
thereon.


4.    Vesting of Restricted Stock. All Shares subject to this Agreement are
subject to a substantial risk of forfeiture until such Shares have vested in the
Employee in accordance with the terms of this Agreement. If the Employee has
continuously maintained a Business Relationship (as defined below) with the
Company through the date(s) listed on the vesting schedule set forth on the
cover page hereof, the portion of the awarded Shares listed on the vesting
schedule shall vest in the Employee and no longer be subject to forfeiture.
“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director or consultant. Notwithstanding the
foregoing, the Board may, in its discretion, accelerate the date that any
installment of this award vests.


5.    Retention Obligation; Restrictions after Vesting. If the Employee is an
executive officer of the Company at the time of vesting of any portion of the
restricted stock award, the Employee is obligated to retain in his/her ownership
a minimum of fifty (50%) percent of the Shares of Common Stock of the Company
acquired through this restricted stock award to the extent that the Employee
does not then hold by himself/herself or through members of his/her
 

--------------------------------------------------------------------------------


-2-
 
immediate family a minimum of 50,000 shares of Common Stock of the Company or
shares of Common Stock of the Company with a value of $50,000, whichever is the
lower standard; provided, however, that there shall be excluded from the
retention obligation any Shares the Employee sells to pay withholding taxes due
in connection with the deferred cash pay-out to the Employee under the
Management Bonus Plan and on account of the lapse of restrictions on the Shares
of restricted stock. Certificates representing the shares which remain subject
to the retention obligation shall continue to be held by the Company until they
are no longer subject to the retention obligation.
 
6.    Termination of Business Relationship.


(a)    Termination. Except as provided in Section 7 hereof, if the Employee’s
Business Relationship with the Company ceases, voluntarily or involuntarily,
with or without cause, no further installments of this award shall vest, and the
Employee shall forfeit all Shares subject to this restricted stock award not
vested at the date of such termination of the Employee’s Business Relationship
with the Company. Any determination under this Agreement as to the status of a
Business Relationship or other matters referred to above shall be made in good
faith by the Board of Directors of the Company.


(b)     Employment Status. For purposes hereof, with respect to employees of the
Company, employment shall not be considered as having terminated during
any leave of absence if such leave of absence has been approved in writing by
the Company and if such written approval contractually obligates the Company to
continue the employment of the Employee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this restricted stock
award shall be suspended (and the period of the leave of absence shall be added
to all vesting dates) unless otherwise provided in the Company’s written
approval of the leave of absence. For purposes hereof, a termination of
employment followed by another Business Relationship shall be deemed a
termination of the Business Relationship with all vesting to cease unless the
Company enters into a written agreement related to such other Business
Relationship in which it is specifically stated that there is no termination of
the Business Relationship under this Agreement. This award shall not be affected
by any change of employment within or among the Company and its Subsidiaries so
long as the Employee continuously remains an employee of the Company or any
Subsidiary.


7.    Death; Disability.


(a)    Death or Disability. If the Employee ceases to maintain a Business
Relationship with the Company by reason of his/her disability or death, the
Shares of restricted stock subject to this Agreement shall fully vest in the
Employee (or in his/her estate in the event of his/her death) and the
restrictions (except those contained in Section 8 hereof) and substantial risk
of forfeiture shall lapse. For purposes hereof, “disability” means “permanent
and total disability” as defined in Section 22(e)(3) of the Internal Revenue
Code.



--------------------------------------------------------------------------------


-3-
 
(b)    Retirement with Consent of the Company. If the Employee retires from
his/her Business Relationship with the Company with the consent of the Company
after the Employee has reached age 62, the shares of restricted stock subject to
this Agreement shall fully vest in the Employee and the restrictions (except
those contained in Section 8 hereof) and substantial risk of forfeiture shall
lapse.


(c)    Change of Control. In the event of an Acquisition (as defined herein)
prior to the full vesting of this award, the vesting of the award shall be
accelerated and the Shares of the restricted stock subject to this Agreement
shall fully vest in the Employee, and the restrictions (except those contained
in Section 8 hereof) and substantial risk of forfeiture shall lapse, at the
moment immediately preceding the consummation of the Acquisition. For purposes
of this Plan, an “Acquisition” shall mean: (x) the sale of the Company by merger
in which the shareholders of the Company in their capacity as such no longer own
a majority of the outstanding equity securities of the Company (or its
successor); or (y) any sale of all or substantially all of the assets or capital
stock of the Company (other than in a spin-off or similar transaction) or (z)
any other acquisition of the business of the Company, as determined by the
Board.


8.    Securities Laws Restrictions on Resale. Until registered under the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), the Shares will be illiquid and will be deemed to be “restricted
securities” for purposes of the Securities Act. Accordingly, such shares must be
sold in compliance with the registration requirements of the Securities Act or
an exemption therefrom and may need to be held indefinitely. Unless the Shares
have been registered under the Securities Act, each certificate evidencing any
of the Shares shall bear a restrictive legend specified by the Company.


9.    Ownership Rights. Subject to the restrictions set forth herein, the
Employee is entitled to all voting and ownership rights applicable to the
Shares, including the right to receive any dividends that may be paid on the
shares, whether or not vested. Each dividend payment will be made no later than
the end of the calendar year in which the dividends are paid to shareholders of
that class of stock or, if later, the 15th day of the third month following the
date of the dividends are paid to shareholders of that class of stock.


10.    Award Not Transferable. This award is not transferable or assignable
except by will or by the laws of descent and distribution.


11.    No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the restricted stock award imposes any obligation on the Company
to continue the Employee in employment or other Business Relationship.


12.    No Severance or Termination Rights. Awards do not form part of an
Employee’s contract of employment and do not entitle an Employee to any benefit
other than that granted under this Agreement. Any benefits granted under this
Agreement are not part of an Employee’s ordinary salary, and shall not be
considered as part of such salary for pension purposes or in the event of
severance, redundancy or resignation. If Employee’s employment is terminated for
whatever reason the Employee agrees that he/she shall not be entitled by way of
damages for
 

--------------------------------------------------------------------------------


-4-
 
breach of contract, dismissal or compensation for loss of office or otherwise to
any sum, shares or other benefits to compensate for the loss or diminution in
value of any actual or prospective right, benefits or expectation under or in
relation to this Agreement.


13.    Adjustments. This award is subject to adjustment, as is expressly
provided in the Plan, with respect to certain changes in the capitalization of
the Company.


14.    Withholding Taxes. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the vesting of any portion of
the Shares or the release of any restrictions applicable to the Shares, the
Employee hereby agrees that the Company may withhold from the Employee’s wages
or other remuneration the appropriate amount of tax. At the discretion of the
Company, the amount required to be withheld may be withheld in cash from such
wages or other remuneration or in kind from the Common Stock or other property
otherwise deliverable to the Employee on vesting or lapse of restrictions on the
Shares. The Employee further agrees that, if the Company does not withhold an
amount from the Employee’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Company, the Employee will make reimbursement on
demand, in cash, for the amount underwithheld. The Employee further agrees to
indemnify the Company for the Employee’s portion of any social insurance
obligations or taxes arising under any foreign law with respect to the grant of
this restricted stock award, the vesting of the restricted stock or the sale or
other disposition of the restricted stock.


15.    Provision of Documentation to Employee. By signing this Agreement the
Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.


16.    Transfer of Data Waiver. By signing this Agreement the Employee
acknowledges that in order to perform its requirements under this Award, the
Company may process personal data and/or sensitive personal data about the
Employee. Such data includes, but is not limited to, the information provided in
this award package and any changes thereto, other appropriate personal and
financial data about the Employee, and information about the Employee’s
participation in the Plan and shares acquired under the Plan from time to time.
The Employee hereby gives explicit consent to the Company to process any such
personal data and/or sensitive personal data. The Employee also gives explicit
consent to the Company to transfer any such personal data and/or sensitive
personal data outside the country in which the Employee works and to the United
States. The legal persons for whom the personal data is intended include the
Company and any of its subsidiaries, the outside plan administrator as selected
by the Company from time to time, and any other person that the Company may find
in its administration of the Plan appropriate. By signing this Agreement, the
Employee acknowledges that s/he has been informed of his/her right of access and
correction to personal data by contacting the local Human Resources
Representative. The Employee further acknowledges that the transfer of the
information outlined here is important to the administration of the Plan and
failure to consent to the transmission of such information may limit or prohibit
participation under the Plan.

 

--------------------------------------------------------------------------------


-5-
 
17.    Miscellaneous.


(a)    Notices. All notices hereunder shall be in writing and shall be deemed
given when sent by mail, if to the Employee, to the address set forth above or
at the address shown on the records of the Company, and if to the Company, to
the Company’s principal executive offices, attention of the Corporate Secretary.


(b)    Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.


(c)    Fractional Shares. If, because of the adjustment provisions contained in
the Plan, the number of shares subject to this award includes a fraction of a
share, such fraction shall be rounded down.


(d)    Issuances of Securities; Changes in Capital Structure. Except as
expressly provided herein or in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of Shares subject to this award. If there shall be any
change in the Common Stock of the Company through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination or
exchange of shares, spin-off, split-up or other similar change in capitalization
or event, the restrictions contained in this Agreement shall apply with equal
force to additional and/or substitute securities, if any, received by the
Employee in exchange for, or by virtue of his/her ownership of, Shares, except
as otherwise determined by the Board.


(e)    Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(f)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.


(g)    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.









